DETAILED ACTION
Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.

35 USC § 102 --Jerez:
The remarks have been found unpersuasive.  
Jerez shows four straight portions parallel to the core member. As shown in the annotated figure below


    PNG
    media_image1.png
    329
    287
    media_image1.png
    Greyscale


35 USC § 102 --Burgess:
	The remarks have been found unpersuasive.                  



    PNG
    media_image2.png
    546
    703
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    615
    678
    media_image3.png
    Greyscale

35 USC § 102 --Wong
The amendments overcome the rejection in view of Wong, the rejection is withdrawn.


35 USC § 103 Ikeda in view of Jerez
Initially, the remarks did not address the obviousness type rejection in view of Ikeda alone.  The amendments still do not overcome this rejection.  As discussed previously Ikeda only teaches the second portion 20 to have a plurality of guide walls 
	Alternatively, Jerez modifies Ikeda to provide a first portion with additional flanges equal to that of the first portion.  Modifying Ikeda to create the labyrinth structure suggested by Jerez (i.e. adding an additional side wall portion to the second portion of Ikeda) would result in one more additional straight section in Ikeda.  Thus resulting in the claimed invention.  The claims are therefore alternatively obvious over Ikeda in view of Jerez.
The remarks are unpersuasive and the rejection stands as discussed herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “at least four straight sections between an outermost guide wall” because the claim does not require what the other limit to the claimed straight sections are between.  The remarks appear to suggest that the at least four straight sections  are between an outermost guide wall and the core member.  The claim could be clarified by adding that the sections are between an outermost guide wall and the core member.  
Claim 1 is vague and indefinite for reciting “an outermost guide wall” because it is unclear whether the outermost guide wall in one of the first plurality of guide walls, one of the second plurality of guide walls or a different guide wall that is not associated with the first plurality or second plurality of guide walls.  No unambiguous determination can be made.  For the purposes of examination, the outermost guide wall will be interpreted to be the guide wall of either the first or second plurality of guide walls that is the furthest distance from the core member.
	Claims 2-7 are vague and indefinite by virtue of their dependencies on indefinite claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerez et al. (US pgPub 2015/0270100).
Regarding claim 1, Jerez et al. teach an insulator (figures 6-8) for an ion implantation source ([0031], figures 1 and 3 shows insulator 20 part of extraction electrode for ion implantation), comprising: 
a first portion (fig. 8, inner shielding cup 22), comprising: 
a first plurality of guide walls (external flanges 28), 
a first plurality of channels formed by the first plurality of guide walls (channels formed between flanges 28 when assembled as seen in figure 8), 
a core member (21); and 
a second portion (outer shielding cup 24), comprising: 
a second plurality of guide walls (internal flanges 29), and 
a second plurality of channels formed by the second plurality of guide walls (channels between flanges 29), 
wherein the first portion and the second portion are combined (as seen in figure 8), the first plurality of guide walls, the first plurality of channels, the second plurality of guide walls, and the second plurality of channels form a third channel to the core 
wherein a cross-sectional view of the third channel, the third channel comprises at least four straight sections between an outermost guide wall, of the first plurality of guide walls and the second plurality of guide walls, and the core member (four straight sections between an outermost guide wall seen in annotated figure below),

    PNG
    media_image1.png
    329
    287
    media_image1.png
    Greyscale
 and
wherein, in the cross-sectional view of the third channel, the at least four straight sections are parallel to the core member (as seen in annotated figure above, lines parallel to 21).
Regarding claim 3, Jerez et al. teach wherein the third channel is formed when at least a subset of the first plurality of guide walls are at least partially inserted into at least a subset of the second plurality of channels and at least a subset of the second 
Regarding claim 7, Jerez teaches wherein the third channel forms a back and forth pattern from an outer surface of the first portion to the core member ([0035] and fig. 8 show a back and forth path from outer surface of first portion to the core member 21).

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US pgPub 2017/0140895).
Regarding claim 1, Burgess teaches an insulator (figs. 2A-3) for an ion implantation source (as seen in figure 1), comprising: 
a first portion (fig. 2b, 110), comprising: 
a first plurality of guide walls (164a/164b), 
a first plurality of channels formed by the first plurality of guide walls (channels formed by 164a/164b best seen in figure 2B), 
a core member (132); and 
a second portion (108), comprising: 
a second plurality of guide walls (fig. 2A, 160a and 160B), and 
a second plurality of channels formed by the second plurality of guide walls (channels formed by 160a/160b best seen in figure 2A), 
wherein, when the first portion and the second portion are combined the first plurality of guide walls, the first plurality of channels, the second plurality of guide walls, 
wherein, in a cross-sectional view of the third channel, the third channel comprises at least four straight sections between an outermost guide wall, of the first plurality of guide walls and the second plurality of guide walls, and the core member (see annotated figure in remarks above showing four straight sections between an outermost guide wall 160a), and 
wherein, in the cross-sectional view of the third channel, the at least four straight sections are parallel to the core member (all lines parallel to main body 133 of insulator 132).
Regarding claim 2, Burgess teaches wherein the first plurality of guide walls are a first plurality of concentric guide walls (164a/164b are concentric as seen in figure 2b); wherein the first plurality of channels are a first plurality of concentric channels (as seen in figure 2b); wherein the second plurality of guide walls are a second plurality of concentric guide walls (as seen in figure 2a 160a/160b are concentric); and wherein the second plurality of channels are a second plurality of concentric channels (as seen in figure 2a).
Regarding claim 3, Burgess teaches wherein the third channel is formed when at least a subset of the first plurality of guide walls are at least partially inserted into at least a subset of the second plurality of channels and at least a subset of the second plurality of guide walls are at least partially inserted into at least a subset of the first 
Regarding claim 5, Burgess teaches wherein a width of a channel of the first plurality of channels and a width of a channel of the second plurality of channels are different widths (inherent in order for channel formed by 160a/160b to receive channel formed by 164b/164a as seen in figure 3).
Regarding claim 7, Burgess teaches wherein the third channel forms a back and forth pattern from an outer surface of the first portion to the core member (as seen in figure 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP-H0922675-A)(copy of publication and machine translation submitted herewith) alone or in combination with Jerez.
Regarding claim 1, Ikeda teaches an insulator (fig. 1) for an ion implantation source (fig. 3), comprising: 
a first portion (21), comprising: 
a first guide wall (36), 
a first channel formed by the first guide wall (channel formed by 36, when 22 is attached), 
a core member (22); and 
a second portion (20), comprising: 
a second plurality of guide walls (31 and 32), and 
a second plurality of channels formed by the second plurality of guide walls (channel between 31 and 32 and channel formed in 32 when 22 is attached), 
wherein the first portion and the second portion are combined (as see in figure 1), the first guide wall, the first channel, the second plurality of guide walls, and the second plurality of channels form a third channel (third channel formed when 21 is inserted into 20 as seen in figure 1B) to the core member when the core member is at least partially inserted into the second portion (22 is partially inserted into 20)
wherein, in a cross-sectional view of the third channel (fig. 1b), the third channel comprises at least three straight sections between an outermost guide wall (three straight sections seen in figure 1b), of the first guide wall and the second plurality of guide walls, and the core member (identified above), and wherein, in the cross-sectional view of the third channel, the at least three straight sections are parallel to the core member (straight line paths from outermost wall portion 31 parallel to core member 22 as seen in figures 1a-1b)..
Ikeda differs from the claimed invention by only teaching the second portion 20 to have a plurality of guide walls and channels, thus Ikeda fails to specifically disclose a first plurality of guide walls and a first plurality of channels formed by the first plurality of guide walls. Further because Ikeda does not teach a first plurality of channels formed by the first plurality of guide walls, the third channel only has three straight sections, instead of the claimed 4 parallel to the core.
However, Ikeda teaches “one of the two pollution prevention shield cups has a double side wall in order to reduce the deterioration of the insulation due to the contamination of the insulator support of the ion extraction electrode system” ([0012]).  Paragraph [0025] teaches lengthening the cycle of periodic cleaning of the insulator support.
Therefore, since it was known that doubling the side walls of 20 results in reduced contamination, it would be obvious to one of ordinary skill in the art to double the side walls of the first portion (i.e. to create a plurality of channels similarly to portion 20) because it would further reduce contamination and therefore further prolong the periodical cleaning than with just one double side wall as discussed in abstract.  Doubling the first portion 21 in the same manner as the second portion 20 would result a fourth straight line portion because the sidewall portions are offset such that the side wall of 19 may be inserted into the channel formed by sidewalls 20 (as seen in figure 1b).  
Alternatively, Jerez teaches a first portion (fig. 8, inner shielding cup 22), comprising: 
a first plurality of guide walls (external flanges 28), 
a first plurality of channels formed by the first plurality of guide walls (channels formed between flanges 28)
a forth side wall parallel to the core (see annotated figure in the remarks section above).
Jerez modifies Ikeda by suggesting a doubling of the guide walls of the first portion along with the second portion.
Since both devices are directed towards trapping metallic material to avoid short-circuiting, it would have been obvious to double the side walls (and thus the channels) of the first portion of Ikeda as suggested in Jerez et al. because it would form a labyrinth path to further improve the metallic material trap and avoiding short-circuiting.  Further since Ikeda already discloses doubling the walls (and thus the channels) of the second portion, the suggestion of doubling the walls in Jerez to prevent short circuit further shows that the doubling would result in more prolonged periods between cleaning as in Ikeda.
Regarding claim 4, Ikeda teaches wherein a width of each of the first channel and a width of each of the second plurality of channels are greater than 1 mm (channels all disclosed to be greater than 1 mm, see page 5, lines 4-11).
Doubling the channels of the first portion of Ikeda was found obvious as discussed above.  When modified to double the side walls to create an additional channel in first portion 21, the width would have to be greater than 1 mm in order to keep the constant 1.5 mm spacing required between channels (see page 5, lines 11-13).
Regarding claim 6, Ikeda teaches wherein a spacing between a guide wall of the first plurality of guide walls and a guide wall of the second plurality of guide walls is greater than 0.5 millimeters (the mutual distance between the sidewalls and the insulator pillar are 1.5 mm, lines 11-13 on page 5 of machine translation.  Same would apply when adding an doubling portion 21 so that the distance between sidewalls remains constant).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881